United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2028
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                     William D. Marshall, also known as B.G.

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: January 12, 2015
                              Filed: March 17, 2015
                                  [Unpublished]
                                  ____________

Before SMITH, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      William D. Marshall pled guilty to distributing cocaine base in violation of 21
U.S.C. §§ 841(a)(1) and (b)(1)(B). He appeals as unreasonable the district court’s1


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
within-Guidelines sentence of 140 months’ imprisonment. Having jurisdiction under
28 U.S.C. § 1291, this court affirms.

        Marshall does not challenge the Guidelines range of 140 to 175 months. He
claims his unfortunate childhood warrants a downward variance. This court reviews
a sentence’s reasonableness under a “deferential abuse-of-discretion” standard. Gall
v. United States, 552 U.S. 38, 41 (2007). A district court “abuses its discretion when
it (1) fails to consider a relevant factor that should have received significant weight;
(2) gives significant weight to an improper or irrelevant factor; or (3) considers only
the appropriate factors but in weighing those factors commits a clear error of
judgment.” United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc).
This court reverses a district court’s sentence as substantively
unreasonable—“whether within, above, or below the applicable Guidelines
range”—only in the “unusual case.” Id. at 464 (internal quotation marks omitted).
See United States v. Shirley, 720 F.3d 659, 665 (8th Cir. 2013) (“[A] sentence within
the guidelines is presumptively reasonable on appeal.”).

       Declining to vary downward, the district court expressly considered the 18
U.S.C. § 3553(a) factors. The court noted Marshall’s “unfortunate childhood” but
found it did not warrant a variance in light of his “very serious criminal history,” his
irresponsible behavior during supervision (including failing to attend drug tests and
lying to the court), his failed rehabilitation in community programs, and the
seriousness of selling cocaine. It was within the court’s “wide discretion” and
“substantial latitude” to determine the weight of these factors. See United States v.
Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013). Marshall relies on United States
v. Stokes, but does not point to any procedural errors on appeal. See United States v.
Stokes, 750 F.3d 767, 772 (8th Cir. 2014) (reversing sentence due to procedural error
when district court relied on government statement that had no factual support). The




                                          -2-
district court did not abuse its discretion in sentencing Marshall to 140 months’
imprisonment.

      The judgment is affirmed.
                      ______________________________




                                       -3-